DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 08/31/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2021.
	The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities:  
	Claim 1 recites the term “the smart-key holder” twice, once in line 5 and once in line 6, which should instead recite “the EMR-shielding smart-key holder” for consistency with the other claims.  
	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a toolless, reusable fastening means for fastening the smart-key holder to a surface of an object as well as unfastening the smart-key holder from the surface” in claim 1.
	Claim 1 does not meet the structure requirements to invoke 35 U.S.C. 112(f). Claim 1 does not set the metes and bounds of the “fastening means.” Further, the instant specification does not explicitly recite a list of different fastening means that are clearly encompassed by the claimed fastening means. Further, the instant specification only recites a touch fastener as a fastening means. Therefore, it is unclear what fastening means besides a touch fastener is included in the “fastening means” limitation of claim 1.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a toolless, reusable fastening means for fastening the smart-key holder to a surface of an object as well as unfastening the smart-key holder from the surface” which does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification does not explicitly recite a list of different fastening means that are encompassed by the claimed fastening means. Further, the instant specification only recites a touch fastener as a fastening means. Therefore, it is unclear what fastening means besides a touch fastener is included in the “fastening means” limitation of claim 1. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second 
	Claim 3 is recites the limitation "holder to a surface of an object" in line 5. It is unclear if this surface and object are the same surface and object as the surface and object of claim 1 or a new, different surface and object. For purposes of examination, claim 3 is interpreted as reciting “holder to the surface of the object.”
	Claims 4-7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Balsley (US 4964508 A) in view of Viskup (US 20170208905 A1).
	Regarding claim 1, Balsley teaches a key holder, comprising: a multilayered body; a cavity within the body sized to hold one or more key; and a toolless, reusable fastening means (Hook and Loop) for fastening the key holder to a surface of an object as well as unfastening the key holder from the surface (Balsley, Abstract, Col. 1 Line 30 – Col. 2 Line 5, and Col. 2 Line 28 – Col. 3 Line 31, and claims 1-4).
	Balsley does not teach wherein the key holder is an electromagnetic radiation ("EMR")-shielding smart-key holder comprising an EMR-shielding layer lining the cavity.
	Viskup teaches an electromagnetic radiation (“EMR”)-shielding smart-key holder comprising a multilayered body; a cavity within the body sized to hold one or more smart keys, and an EMR-shielding layer lining the cavity (Viskup, Abstract, Par. 0002, 0005-0006, 0014, 0049-0050, 0055, and claims 1 and 3).
	Since both Balsley and Viskup are analogous art as they both teach key holders comprising a multilayered body and a cavity within the body to hold one or more keys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the 
	Regarding claim 2, modified Balsley teaches the EMR-shielding smart-key holder of claim 1, wherein the fastening means is two-piece touch fastener (Hook and Loop) in which a first piece of the touch fastener is incorporated into a face of the body and a second piece of the touch fastener is incorporated into a separate, surface-adherable piece of the EMR-shielding smart-key holder (Balsley, Col. 2 Line 28 – Col. 3 Line 31).
	Regarding claim 3, modified Balsley teaches the EMR-shielding smart-key holder of claim 2, further comprising: a flap extending from the body configured to fold over the cavity, wherein the first piece of the touch fastener is configured to independently fasten together with the second piece of the touch fastener and the flap to respectively fasten i) the EMR-shielding smart-key holder to the surface of the object and ii) the flap to the body to close the cavity upon folding the flap over the cavity (Balsley, Abstract, Col. 1 Line 30 – Col. 2 Line 5, and Col. 2 Line 28 – Col. 3 Line 31, Fig. 4, and claims 1-4).
	Regarding claim 4, modified Balsley teaches the EMR-shielding smart-key holder of claim 3, wherein the EMR-shielding layer extends from the cavity into the flap such that a portion of the EMR-shielding layer is also configured to fold over the cavity (Viskup, Par. 0049-0050, 0055).
	Regarding claim 5, modified Balsley teaches the EMR-shielding smart-key holder of claim 1, further comprising: a flap extending from the body configured to fold over the cavity (Balsley, Col. 1 Line 30 – Col. 2 Line 5, and Fig. 4).
	Regarding claim 6, modified Balsley teaches EMR-shielding smart-key holder of claim 5, wherein the EMR-shielding layer extends from the cavity into the flap such that a portion of the EMR-shielding layer is also configured to fold over the cavity (Viskup, Par. 0049-0050, 0055).

	Regarding claim 8, Balsley teaches a key holder, comprising: a multilayered body having a first face and a second face; a cavity within the body sized to hold one or more keys; a flap extending from the body configured to fold over the cavity and fasten with the second face of the body; and a two-piece touch fastener (hook and loop) in which a first piece of the touch fastener is incorporated into the second face of the body and a second piece of the touch fastener is incorporated into a separate, surface-adherable piece of the key holder (Balsley, Abstract, Col. 1 Line 30 – Col. 2 Line 5, and Col. 2 Line 28 – Col. 3 Line 31, Fig. 4, and claims 1-4).
	Balsley does not teach wherein the key holder is an electromagnetic radiation ("EMR")-shielding smart-key holder comprising an EMR-shielding layer lining the cavity, wherein the EMR-shielding layer extends from the cavity into the flap such that a portion of the EMR-shielding layer is also configured to fold over the cavity.
	Viskup teaches an electromagnetic radiation (“EMR”)-shielding smart-key holder comprising a multilayered body; a cavity within the body sized to hold one or more smart keys, a flap extending from the body configured to fold over the cavity and fasten with the second face of the body, and an EMR-shielding layer lining the cavity, wherein the EMR-shielding layer extends from the cavity into the flap such that a portion of the EMR-shielding layer is also configured to fold over the cavity (Viskup, Abstract, Par. 0002, 0005-0006, 0014, 0049-0050, 0055, and claims 1 and 3).
	Since both Balsley and Viskup are analogous art as they both teach key holders comprising a multilayered body and a cavity within the body to hold one or more keys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Viskup to modify Balsley and add Viskup's EMR-shielding layer to the multilayered body of 
	Regarding claim 9, modified Balsley teaches the EMR-shielding smart-key holder of claim 8, wherein the first piece of the touch fastener is configured to independently fasten together with the second piece of the touch fastener and the flap to respectively fasten i) the EMR-shielding smart-key holder to a surface of an object and ii) the flap to the second face of the body to close the cavity upon folding the flap over the cavity (Balsley, Abstract, Col. 1 Line 30 – Col. 2 Line 5, and Col. 2 Line 28 – Col. 3 Line 31, Fig. 4, and claims 1-4).
	Regarding claim 10, modified Balsley teaches the EMR-shielding smart-key holder of claim 8, wherein the first face of the body is part of at least a first layer of the body formed of a synthetic textile (leather) (Balsley, Col. 2 Lines 34-38).
	Regarding claim 11, modified Balsley teaches the EMR-shielding smart-key holder of claim 8, wherein the second face of the body is part of at least a second layer of the body formed of a synthetic backing including a plurality of loops on the synthetic backing (Balsley, Col. 2 Line 28 – Col. 3 Line 31, Fig. 4, and claims 1-4).
	Regarding claims 12, modified Balsley teaches the EMR-shielding smart-key holder of claim 8, wherein a second piece of the touch fastener includes a plurality of hooks on a first face of the surface-adherable piece of the EMR- shielding smart-key holder and a pressure-sensitive adhesive on a second face of the surface-adherable piece (Balsley, Col. 2 Line 28 – Col. 3 Line 31, Fig. 4, and claims 1-4).
	Regarding claim 13, modified Balsley teaches the EMR-shielding smart-key holder of claim 8, wherein the flap includes a plurality of hooks on at least a portion of the flap configured to fasten with the second face of the body (Balsley, Col. 1 Line 30 – Col. 2 Line 5, and Col. 2 Line 28 – Col. 3 Line 31, Fig. 4, and claims 1-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/Eli D. Strah/Primary Examiner, Art Unit 1782